Name: 90/183/Euratom, EEC: Commission Decision of 23 March 1990 authorizing Ireland not to take into account certain categories of transactions and to use certain approximate estimates for the calculation of the VAT own resources base (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: social affairs;  agricultural activity;  Europe;  distributive trades;  EU finance
 Date Published: 1990-04-19

 Avis juridique important|31990D018390/183/Euratom, EEC: Commission Decision of 23 March 1990 authorizing Ireland not to take into account certain categories of transactions and to use certain approximate estimates for the calculation of the VAT own resources base (Only the English text is authentic) Official Journal L 099 , 19/04/1990 P. 0035 - 0036*****COMMISSION DECISION of 23 March 1990 authorizing Ireland not to take into account certain categories of transactions and to use certain approximate estimates for the calculation of the VAT own resources base (Only the English text is authentic) (90/183/Euratom, EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Council Regulation (EEC, Euratom) No 1553/89 of 29 May 1989 on the definitive uniform arrangements for the collection of own resources accruing from value added tax (1), and in particular Article 13 thereof, Whereas Council Regulation (EEC, Euratom, ECSC) No 2892/77 of 19 December 1977 implementing in respect of own resources accruing from value added tax the Decision of 21 April 1970 on the replacement of financial contributions from Member States by the Communities' own resources (2) ceased to be applicable on 31 December 1988; whereas the authorizations given under Article 13 thereof must be renewed from 1 January 1989 pursuant to Article 13 of Regulation (EEC, Euratom) No 1553/89; Whereas, under Article 28 (3) of the Sixth Council Directive 77/388/EEC of 17 May 1977 on the harmonization of the laws of the Member States relating to turnover taxes - Common system of value added tax: uniform basis of assessment (3), hereinafter called 'the Sixth Directive', as last amended by Directive 84/386/EEC (4), the Member States may continue to exempt or tax certain transactions; whereas these transactions must be taken into account for the determination of the VAT resources base; Whereas Ireland is unable to make a precise calculation of the VAT own resources base for two categories of transactions listed in Annexes E and F to the Sixth Directive; whereas such calculation is likely to involve an unjustified administrative burden in relation to the effect of these transactions on Ireland's total VAT resources base; whereas Ireland should therefore be authorized not to take these transactions into account for the calculation of the VAT base; Whereas Ireland is able to make a calculation using approximate estimates for six categories of transactions listed in Annex F to the Sixth Directive; whereas it should therefore be authorized to calculate the VAT base using approximate estimates; Whereas the Advisory Committee on Own Resources has approved the report recording the opinions of its members on this Decision, HAS ADOPTED THIS DECISION: Article 1 For the purpose of calculating the VAT own resources base from 1 January 1989, Ireland is authorized not to take into account the following categories of transactions referred to in Annex E to the Sixth Directive: 1. Supplies covered by Article 13 (B) (g) in so far as they are made by taxable persons who are entitled to deduction of input tax on the building concerned (Annex E, point 11); 2. Supplies referred to in Article 15, point 12, of the Sixth Directive (Annex E, point 14). Article 2 For the purpose of calculating the VAT own resources base from 1 January 1989, Ireland is authorized to use approximate estimates in respect of the following categories of transactions referred to in Annex E to the Sixth Directive: 1. Admission to sporting events (Annex F, point 1); 2. Supply of greyhounds (Annex F, ex point 4); 3. Services supplied by undertakers and cremation services, together with goods related thereto (Annex F, point 6); 4. Treatment of animals by veterinary surgeons (Annex F, point 9); 5. The services of travel agents referred to in Article 26 of the Sixth Directive and those of travel agents acting in the name and on account of the traveller, for journeys within the Community (Annex F, point 27). Article 3 This Decision is addressed to Ireland. Done at Brussels, 23 March 1990. For the Commission Peter SCHMIDHUBER Member of the Commission (1) OJ No L 155, 7. 6. 1989, p. 9. (2) OJ No L 336, 27. 12. 1977, p. 8. (3) OJ No L 145, 13. 6. 1977, p. 1. (4) OJ No L 208, 3. 9. 1984, p. 58.